Mr. Justice Johnston, specially concurring. I concur in the conclusion reached by the majority of the court, but I disagree with the majority of the court as to the reasons given for the opinion. In my view the plaintiff has assumed directly opposite positions in the action, and for that reason he cannot maintain his action. He cannot, as he has done, treat the contract as being both valid and void. By analogy such a position would be in violation of the rule of election of remedies, which is to the effect that a suitor is not permitted to invoke the aid of the courts upon contradictory principles or theories based on one and the same set of facts. 20 Corpus Juris, sec. 6, p. 5. Under this rule it has been held that a party may not bring an action on a contract as an existing obligation, and also sue to obtain a rescission of the contract for fraud. 9 Ruling Case Law, sec. 12, pp. 965, 966. I think that the sale and chattel mortgage constituted one transaction; and that assuming for the sake of argument that the defendant was doing business in the State of Illinois without a license, in violation of the statute, the transaction in question was void as to the defendant. Cincinnati Mut. Health Assurance Co. v. Rosenthal, 55 Ill. 85; United Lead Co. v. Reedy Elevator Mfg. Co., 222 Ill. 199; Finch & Co. v. Zenith Furnace Co., 245 Ill. 586; Ryerson & Son v. Shaw, 277 Ill. 524; Indiana Harbor Belt Ry. Co. v. Green, 289 Ill. 81; Wm. R. Johnston Mfg. Co. v. Automotive Material Co., 232 Ill. App. 532; and voidable as to the plaintiff. Ryerson & Son v. Shaw, supra (p. 530). By claiming the right to the possession of the property in the action of replevin, the plaintiff by necessary implication elected to hold the sale valid. He cannot, therefore, in my opinion, consistently maintain that the chattel mortgage, which is part of the same transaction as the sale, and which the defendant has set up in bar of the right of the plaintiff to recover the possession of the property, is void. Furthermore, I do not agree with the opinion of the majority of the court that even though the sale and chattel mortgage should be held to be in violation of the Illinois statute prohibiting foreign corporations from doing business in the State without a license, since the contract is not an executory one, but has been executed by the foreclosure of the chattel mortgage, the plaintiff is estopped from denying the validity of the contract. If the contract comes within the statute prohibiting foreign corporations from doing business in this State without a license, the contract is void as to the defendant and voidable as to the plaintiff, and I think that the plaintiff could elect to avoid the contract even though the foreclosure of the chattel mortgage may be considered as an execution of the contract. In the case of Wm. R. Johnston Mfg. Co. v. Automotive Material Co., supra, we held that the statute is one of public policy wholly independent of individual rights, and that the operation of the statute could not be changed or affected by individual rights; that a right asserted by an individual against a foreign corporation in connection with the statute is not a right granted by virtue of any provisions of the statute, but is a right that follows as a necessary logical incident from the fact that a contract entered into by a foreign corporation in violation of the statute is null and void as to the corporation. I am of the opinion, however, as previously stated, that a party who may assert a right against a foreign corporation in regard to a contract that may be voidable as to the party as a logical consequence of the statute cannot, as the plaintiff in the case at bar has done, maintain that the contract is valid and also that it is void. Whether the plaintiff may elect to hold the transaction in question void and be restored to his status quo before the transaction in an equitable proceeding, I express no opinion.